DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-20 lacks a medium that is non-transitory. Applicants are advised to amend the medium
to be non-transitory.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.


Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical
application. The claims do not include additional elements that are sufficient to amount to significantly
more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is
first noted the claim method (claims 1-16), non-transitory computer readable medium (claims 11-16), and
system (claims 18-21) are directed to one of the eligible categories of subject matter and therefore
satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of generating univariates for anomaly detection, which falls into the "Mathematical Concepts" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of requesting and collecting survey data and analyzing and presenting results, which falls within the abstract idea of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: A computer-implemented method comprising: sorting a univariate data set in numeric order to generate a sorted univariate data set; generating a second univariate data set based on the sorted univariate data set, wherein respective elements in the second univariate data set correspond to respective differences between consecutive elements in the sorted univariate data set, and wherein the second univariate data set is indexed; sorting the second univariate data set in numeric order according to the respective differences to generate a sorted second univariate data set; generating a third univariate data set that includes index values corresponding to respective differences in the sorted second univariate data set that are above a threshold; modifying the third univariate data set by sorting the third univariate data set in numeric order and appending a first new value at an initial position of the 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to defining an anomayl, from a computer, a processor, a computer readable storage medium (claims I, I7, and 19). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0084], " computer 400 can perform the methods described in FIGS. 2-3 and/or implement the functionality discussed in FIG. 1. In some embodiments, computer 400 receives instructions related to the aforementioned methods and functionalities by downloading processor-executable instructions from a remote data processing system via network 450 ... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to defining an anomaly, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 13 and 14 and para. 0273) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an  apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-16, recite steps such as clustering and calculating, from univariate data. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself.  Dependent claims 18 recite steps such clustering and calculating, from univariate data. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself. Dependent claim 20 recite steps such clustering and calculating, from univariate data. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to
amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rope et al. (US- 20140114707) in view of Nadolski et al. (US-20180241764-A1).

With respect to claim 1, Rope et al. teaches a computer-implemented method comprising: 
sorting a univariate data set in numeric order to generate a sorted univariate data set (“receiving sets of statistical results (e.g., univariate, bivariate, decision tree, etc.) that are each ordered according to some factor (e.g., their interestingness),” See Paragraph 46); 
generating a second univariate data set based on the sorted univariate data set, wherein respective elements in the second univariate data set correspond to respective differences between consecutive elements in the sorted univariate data set, and wherein the second univariate data set is indexed (“AIS engine 110 applies heuristic 2 to generate a univariate set. In particular, for the target with the highest importance index, the AIS engine 110 obtains the mean and distribution information from the target's univariate result set,” See Paragraph 90 and “computing univariate statistics appropriate to a measurement level (e.g., means and related statistics for a continuous field), computing a multidimensional interestingness index”); 
sorting the second univariate data set in numeric order according to the respective differences to generate a sorted second univariate data set (“the statistical engine 112 performs exploration enablement and outputs sets of statistical results 614 that are ordered according to some factor,” See Paragraph 61; here ordered means sorted).  Rope et al. does not explicitly teach a third univariate data set that includes index values corresponding to respective differences in the sorted second univariate data set that are above a threshold.
	However, Nadolski et al. teaches generating a third univariate data set that includes index values corresponding to respective differences in the sorted second univariate data set that are above a threshold (“generate scores for each of the entities of the particular entity type using the combinations of scenario clusters having the effectiveness factor at or above an effectiveness threshold,” See Paragraph 4 and “Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214).
modifying the third univariate data set by sorting the third univariate data set in numeric order and appending a first new value at an initial position of the third univariate data set and appending a second new value at a final position of the third univariate data set to generate a modified third univariate data set (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214); 
defining a set of clusters based on the modified third univariate data set (“determining predictive clusters,” See Paragraph 214); 
clustering the sorted univariate data set according to the set of clusters (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach. This uses binary cluster violation flags as input to assess significance with respect to the target behavior of interest. The least predictive scenario clusters are discarded,” See Paragraph 214); and 
characterizing a new data point as anomalous in response to the clustering (“the number of entities who committed a target behavior or anomaly of interest, e.g., security violation, fraud, etc., as a percentage of all the entities which violated that particular super scenario cluster being evaluated. The super scenario clusters can be ranked by their effectiveness factor, and super scenario clusters that do not meet certain criteria, e.g., have an effectiveness factor below an effectiveness threshold may be removed from further use at blocks 1808 and 1810,” See Paragraph 204).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Rope et al. (interpretation of statistical results) with Nadolski et al. (identify anomolies) adding the third set by using the threshold as  taught by Nadolski.  This would have facilitated clustering using univariate data which would be used to identify anomalies using different scenarios.  A scenario would have included creating a threshold such as a median in order to sort and identify anomalies in a given data set.  See Nadolski et al. Paragraphs 2-33.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: statistical analysis.  

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 2, Rope et al. teaches the method of claim 1, wherein the threshold is a median of difference values of the sorted second univariate data set (“a boxplot may be described as a graph showing summary statistics (e g, minimum, 25th percentile, median, 75th percentile, and maximum) and outliers of the continuous field within each level of the categorical field,” See Paragraph 65). 
	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 3, Rope et al. teaches the method of claim 1, wherein the second univariate data set stores each element in a format of (difference value, index value) (“univariate, bivariate, and multivariate analysis, hypothesis testing, predictive modeling, and cluster analysis,” See Paragraph 34).
	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 4, Rope et al. teaches the method of claim 1, wherein the univariate data set includes a number of elements, n, and wherein the second univariate data set comprises n-1 elements, wherein the first new value that is appended to the initial position of the third univariate data set is 0, and wherein the second new value that is appended to the final position of the third univariate data set is n (“univariate, bivariate, and multivariate analysis, hypothesis testing, predictive modeling, and cluster analysis,” See Paragraph 34). 
	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 4.  Regarding claim 5, Rope et al. teaches the method of claim 4, wherein the third univariate data set comprises K elements, wherein the modified third univariate data set comprises K+2 elements (“univariate, bivariate, and multivariate analysis, hypothesis testing, predictive modeling, and cluster analysis,” See Paragraph 34). 
	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 5.  Regarding claim 6, Nadolski et al. teaches the method of claim 5, wherein the set of clusters includes K+1 clusters (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214). 

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 5.  Regarding claim 7, Rope et al. teaches the method of claim 5, wherein the K elements is less than or equal to n/2 (“AIS engine 110 may be described as a general purpose automatic data analyzer encompassing univariate, bivariate, and multivariate descriptive statistics, predictive models, segmentation analysis, and visualizations of these results. The AIS engine provides plain-language interpretations of these multifaceted results, including an executive summary that consolidates them into an easily-understood narrative form,” See Paragraph 105). 

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 8, Rope et al. teaches the method of claim 1, wherein clustering the sorted univariate data set according to the modified third univariate data set further comprises: 
removing a single-point cluster that is outside of an outlier threshold from any adjacent multi-point cluster (“the modeling controller 1318 may remove scenario clusters from further analysis that have a predictive ability value below a predictive threshold,” See Paragraph 202). 

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 9, Nadolski et al.. teaches the method of claim 1, wherein clustering the sorted univariate data set according to the modified third univariate data set further comprises: 
merging a single-point cluster with an adjacent multi-point cluster in response to the single-point cluster being within an outlier threshold from the adjacent multi-point cluster (“new scenario clusters by grouping the new scenario violations based on similarity metrics,” See Paragraph 13). 

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 9.  Regarding claim 10, Nadolski et al. teaches the method of claim 9, wherein the outlier threshold is less than or equal to two times a standard deviation of the adjacent multi-point cluster (“the modeling controller 1318 may remove scenario clusters from further analysis that have a predictive ability value below a predictive threshold,” See Paragraph 202). 

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 9.  Regarding claim 11, Nadolski et al. teaches the method of claim 1, wherein each element of the set of clusters corresponds to a difference between consecutive elements in the modified third univariate data set (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214). 
	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 11.  Regarding claim 12, Nadolski et al. teaches the method of claim 11, wherein a number of clusters corresponds to a number of elements in the set of clusters (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214). 

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 11.  Regarding claim 13, Rope et al. teaches the method of claim 11, wherein a value of an element indicating a cluster in the set of clusters defines a number of elements from the sorted univariate data set in the cluster (“various statistical techniques may be applied, including, but not limited to, exploratory univariate, bivariate, and multivariate analysis, hypothesis testing, predictive modeling, and cluster analysis,” See Paragraph 34). 

	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 14, Rope et al. teaches the method of claim 1, wherein characterizing the new data point as anomalous in response to the clustering further comprises: 
comparing the new data point to an anomaly threshold of respective clusters (“build and compare models and score with virtually no regards on the size of the data stored in Hadoop.RTM,” See Paragraph 232); 
determining that the new data point is outside of the anomaly threshold of each respective cluster (“enabling a user of the system to interact with decision tree data structures to flag anomalies in real-time,” See Paragraph 231 and “a target behavior or anomaly of interest as a percentage of all the entities which violated that particular super scenario cluster being evaluated,” See Paragraph 229); and 
classifying the new data point as anomalous in response to determining that the new data point is outside of the anomaly threshold of each respective cluster (“The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these,” See Paragraph 165). 
	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 14.  Regarding claim 15, Nadolski et al. teaches the method of claim 14, wherein a first anomaly threshold of a first cluster comprises a standard deviation of first cluster (“rules may define threshold values for various actions to identify specific behavior,” See Paragraph 193). 
	The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 16, Nadolski et al. teaches the method of claim 1, wherein the method is performed by an anomaly detection system executing program instructions, wherein the program instructions were downloaded from a remote data processing system (“the new data is received from a remote database or a local database, constructed from various subsets of data, or input by a user. The new data may be unknown to the machine-learning model,” See Paragraph 164). 

	With respect to claim 17, Rope et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
sorting a univariate data set in numeric order to generate a sorted univariate data set (“receiving sets of statistical results (e.g., univariate, bivariate, decision tree, etc.) that are each ordered according to some factor (e.g., their interestingness),” See Paragraph 46); 
generating a second univariate data set based on the sorted univariate data set, wherein respective elements in the second univariate data set correspond to respective differences between consecutive elements in the sorted univariate data set, and wherein the second univariate data set is indexed (“AIS engine 110 applies heuristic 2 to generate a univariate set. In particular, for the target with the highest importance index, the AIS engine 110 obtains the mean and distribution information from the target's univariate result set,” See Paragraph 90 and “computing univariate statistics appropriate to a measurement level (e.g., means and related statistics for a continuous field), computing a multidimensional interestingness index”); 
sorting the second univariate data set in numeric order according to the respective differences to generate a sorted second univariate data set (“the statistical engine 112 performs exploration enablement and outputs sets of statistical results 614 that are ordered according to some factor,” See Paragraph 61; here ordered means sorted).  Rope et al. does not explicitly teach a third univariate data set that includes index values corresponding to respective differences in the sorted second univariate data set that are above a threshold.
	However, Nadolski et al. teaches generating a third univariate data set that includes index values corresponding to respective differences in the sorted second univariate data set that are above a threshold (“generate scores for each of the entities of the particular entity type using the combinations of scenario clusters having the effectiveness factor at or above an effectiveness threshold,” See Paragraph 4 and “Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214).
modifying the third univariate data set by sorting the third univariate data set in numeric order and appending a first new value at an initial position of the third univariate data set and appending a second new value at a final position of the third univariate data set to generate a modified third univariate data set (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214); 
defining a set of clusters based on the modified third univariate data set (“determining predictive clusters,” See Paragraph 214); 
clustering the sorted univariate data set according to the set of clusters (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach. This uses binary cluster violation flags as input to assess significance with respect to the target behavior of interest. The least predictive scenario clusters are discarded,” See Paragraph 214); and 
characterizing a new data point as anomalous in response to the clustering (“the number of entities who committed a target behavior or anomaly of interest, e.g., security violation, fraud, etc., as a percentage of all the entities which violated that particular super scenario cluster being evaluated. The super scenario clusters can be ranked by their effectiveness factor, and super scenario clusters that do not meet certain criteria, e.g., have an effectiveness factor below an effectiveness threshold may be removed from further use at blocks 1808 and 1810,” See Paragraph 204).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Rope et al. (interpretation of statistical results) with Nadolski et al. (identify anomolies) adding the third set by using the threshold as  taught by Nadolski.  This would have facilitated clustering using univariate data which would be used to identify anomalies using different scenarios.  A scenario would have included creating a threshold such as a median in order to sort and identify anomalies in a given data set.  See Nadolski et al. Paragraphs 2-33.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: statistical analysis.  

The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 1.  Regarding claim 18, Nadolski et al. teaches the computer program product of claim 17, wherein each element of the set of clusters corresponds to a difference between consecutive elements in the modified third univariate data set, wherein a number of clusters corresponds to a number of elements in the set of clusters, and wherein a value of each element in the set of clusters indicates a number of elements from the sorted univariate data set in each cluster (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach. This uses binary cluster violation flags as input to assess significance with respect to the target behavior of interest,” See Paragraph 214). 

	With respect to claim 19, Rope et al. teaches a system comprising: 
a processor (“multiprocessor systems, microprocessor-based systems”); and 
a computer-readable storage medium (“computer readable medium,” See Paragraph 143) storing program instructions which, when executed by the processor, are configured to cause the processor to perform a method comprising: 
sorting a univariate data set in numeric order to generate a sorted univariate data set (“receiving sets of statistical results (e.g., univariate, bivariate, decision tree, etc.) that are each ordered according to some factor (e.g., their interestingness),” See Paragraph 46); 
generating a second univariate data set based on the sorted univariate data set, wherein respective elements in the second univariate data set correspond to respective differences between consecutive elements in the sorted univariate data set, and wherein the second univariate data set is indexed (“AIS engine 110 applies heuristic 2 to generate a univariate set. In particular, for the target with the highest importance index, the AIS engine 110 obtains the mean and distribution information from the target's univariate result set,” See Paragraph 90 and “computing univariate statistics appropriate to a measurement level (e.g., means and related statistics for a continuous field), computing a multidimensional interestingness index”); 
sorting the second univariate data set in numeric order according to the respective differences to generate a sorted second univariate data set (“the statistical engine 112 performs exploration enablement and outputs sets of statistical results 614 that are ordered according to some factor,” See Paragraph 61; here ordered means sorted).  Rope et al. does not explicitly teach a third univariate data set that includes index values corresponding to respective differences in the sorted second univariate data set that are above a threshold.
	However, Nadolski et al. teaches generating a third univariate data set that includes index values corresponding to respective differences in the sorted second univariate data set that are above a threshold (“generate scores for each of the entities of the particular entity type using the combinations of scenario clusters having the effectiveness factor at or above an effectiveness threshold,” See Paragraph 4 and “Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214).
modifying the third univariate data set by sorting the third univariate data set in numeric order and appending a first new value at an initial position of the third univariate data set and appending a second new value at a final position of the third univariate data set to generate a modified third univariate data set (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach,” See Paragraph 214); 
defining a set of clusters based on the modified third univariate data set (“determining predictive clusters,” See Paragraph 214); 
clustering the sorted univariate data set according to the set of clusters (“Scenario clusters are evaluated on a univariate basis via a decision tree or logistic regression approach. This uses binary cluster violation flags as input to assess significance with respect to the target behavior of interest. The least predictive scenario clusters are discarded,” See Paragraph 214); and 
characterizing a new data point as anomalous in response to the clustering (“the number of entities who committed a target behavior or anomaly of interest, e.g., security violation, fraud, etc., as a percentage of all the entities which violated that particular super scenario cluster being evaluated. The super scenario clusters can be ranked by their effectiveness factor, and super scenario clusters that do not meet certain criteria, e.g., have an effectiveness factor below an effectiveness threshold may be removed from further use at blocks 1808 and 1810,” See Paragraph 204).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Rope et al. (interpretation of statistical results) with Nadolski et al. (identify anomolies) adding the third set by using the threshold as  taught by Nadolski.  This would have facilitated clustering using univariate data which would be used to identify anomalies using different scenarios.  A scenario would have included creating a threshold such as a median in order to sort and identify anomalies in a given data set.  See Nadolski et al. Paragraphs 2-33.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: statistical analysis.  

The Rope et al. reference as modified by Nadolski et al. teaches all the limitations of claim 19.  Regarding claim 20, Nadolski et al. teaches the system of claim 19, wherein the univariate data set includes a number of elements, n, wherein the second univariate data set comprises n-1 elements, wherein the third univariate data set comprises K elements, wherein the K elements is less than or equal to n/2, wherein the modified third univariate data set comprises K+2 elements, and wherein the set of clusters includes K+1 clusters (“univariate, bivariate, and multivariate analysis, hypothesis testing, predictive modeling, and cluster analysis,” See Paragraph 34). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190007432 is directed to COMPARING UNSUPERVISED ALGORITHMS FOR ANOMALY DETECTION:   [0050] The metrics are processed by a variety of anomaly detection algorithms (404). Examples of anomaly detection algorithms include principal component analysis (PCA)-based approaches, linear regression, neural network approaches and others. The processing can include using the anomaly detection algorithms to calculate scores from the sensor data. Per anomaly detection algorithm, metric processing results in one set of univariate scores. The scores can be normalized using normalization constants so that normalized scores of all anomaly detection algorithms are within preselected intervals (e.g., interval [0, 1]). Normalization constants may be calibrated for each sensor in the modeling stage or for a combination of sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154